Title: Thomas Jefferson to Skelton Jones, 28 July 1809
From: Jefferson, Thomas
To: Jones, Skelton


           Dear Sir  Monticello July 28. 09
           Your favor of June 19. did not come to hand till the 29th & I have not been able to take it up till now.  I lent to mr Burke my collection of newspapers from 1741. to 1760. and the further matter which I suggested I might be able to furnish him after my return to Monticello, was the collection of M.S. laws of Virginia, which I expected would furnish some proper & authentic materials for history, not extant any where else. these I lent the last year to mr Hening, who is now in possession of them, & is printing them. but tho’ this was within mr Burke’s period, it is entirely anterior to yours. the collection of newspapers which I lent to mr Burke I have never been able to recover, nor to learn where they are. they were all well bound, & of course have not probably been destroyed. if you can aid me in the recovery you will oblige me. I consider their preservation as a duty, because I believe certainly there does not exist another collection of the same period.I have examined the sequel of my collection of newspapers, and find that it has but one paper of 1778. that is one of Purdie’s of the month of May. but my not having them is no evidence they were not printed; because because I was so continually itinerant during the revolution that I was rarely in a situation to preserve the papers I recieved. and altho’ there were probably occasional suspensions for want of paper yet I do not believe there was a total one at any time. I think however you might procure a file for that, or any other year in Philadelphia or Boston. these would furnish all the material occurrences of Virginia. you ask what is the historian to do with the latter part of 1776. the whole of 77. & 78. & a part of 79? this is precisely the period which was occupied in the reformation of the laws to the new organisation & principles of our government. the committee was appointed in the latter part of 76. & reported in the spring or summer 79.  at the first and only meeting of the whole committee (of 5. persons) the question was discussed whether we would attempt to reduce the whole body of the law into a code, the text of which should become the law of the land? we decided against that, because every word & phrase in that text would become a new subject of criticism & litigation until it’s sense should have been settled by numerous decisions, & that in the mean time the rights of property would be in the air. we concluded not to meddle with the common law, i.e. the law preceding the existence of the statutes, farther than to accomodate it to our new principles & circumstances, but to take up the whole body of statutes, and Virginia laws to leave out every thing obsolete or improper, insert what was wanting, and reduce the whole within as moderate a compas as it would bear, and to the plain language of common sense, divested of the verbiage, the barbarous tautologies & redundancies which render the British statutes unintelligible. from this however were excepted the antient statutes, particularly those commented on by Lord Coke, the language of which is simple, & it’s the meaning of every word so well settled by decisions as to make it safest not to change the words where the sense was to be retained. after settling our plan, Colo Mason declined undertaking the execution of any part of it, as not being sufficiently read in the law. mr Lee very soon afterwards died, & the work was distributed between Mr Wythe, mr Pendleton & myself. to me was assigned the Common law (so far as we thought of altering it), & the statutes down to the Reformation, or end of the reign of Elizabeth; to mr Wythe the subsequent body of the statutes, & to mr Pendleton the Virginia laws.  this distribution threw into my part the laws concerning crimes & punishments, the law of descents, & the laws concerning religion. after completing our work separately, we met (mr W. mr P. & myself) in Williamsburg, and held a very long session, in which we went over the 1st & 2d parts in the order of time, weighing & correcting every word, & reducing them to the form in which they were afterwards reported. when we proceeded to the 3d part, we found that mr Pendleton had not exactly seised the intentions of the committee, which were to reform the language of the Virginia laws, and reduce the matter to a simple style & form. he had onl copied the acts verbatim, only omitting what was disapproved; and some family occurrence calling him indispensably home, he desired mr Wythe & myself to make it what we thought it ought to be, and authorised us to state report him as concurring in the work. we accordingly divided the work, & reexecuted it entirely so as to assimilate it’s plan & execution to the other parts, as well as the shortness of the time would admit, and we brought the whole body of British statutes, & laws of Virginia into 127. acts, most of them short. this is the history of that work as to it’s execution. it’s matter & the nature of the changes made will be a proper subject for the consideration of the historian. experience has convinced me that the change in the style of the laws was for the better, & it has sensibly reformed the style of our laws from that time downwards, insomuch that they were very that they have obtained in that respect the approbation of men of consideration on both sides of the Atlantick. whether the change in the stile & form of the criminal law, as introduced by mr Taylor, was for the better is not for me to judge. in the digest of that act employed me longer than I believe all the rest of the work; for it rendered it necessary for me to go with great care over Bracton, Britton & the Saxon statutes, & the works of authority on criminal law: & it gave me great satisfaction to find that in general I had only to reduce the law to it’s antient Saxon condition, stripping it of all the innovations & rigorisms of subsequent times, to make it what it should be.  the substitution of the Penitentiary instead of labor on the high road, & of some other punishments truly objectionable, is a just merit to be ascribed to mr Taylor’s law. when our report was made, the idea of a Penitentiary had never been suggested: the happy experiment of Pensylvania we had not then the benefit of.
          To assist in filling up those years of exemption from military invasion, an enquiry into the exertions of Virginia in the common cause during that period, would be proper for the patriotic historian because her character has been very unjustly impeached by the writers of other states, as having used no equal exertions at that time. I know it to be false; because having all that time been a member of the legislature, I know that our whole occupation was in straining the resources of the state to their utmost, to furnish, men, money, provisions & other necessaries to the common cause. the proofs of this will be found in the journals & acts of the legislature, in the Executive proceedings, & papers, & in the Auditor’s accounts. not that Virginia furnished her quota of requisitions of either men or money, but that she was always above par, in what was actually furnished by the other states. a letter of mine, written in 1779, or 80, if still among the executive papers, will furnish full evidence of these facts. it was addressed to our delegates in answer to a formal complaint on the subject, and was founded in unquestionable vouchers.
          The enquiries in your printed letter of Aug. 1808. would lead to the writing the history of my whole life, than which nothing could be more repugnant to my feelings. I have been connected, as many fellow labourers were, with the great events which happened to mark the epoch of our lives. but these belong to no one in particular. all of us did our parts, & no one can claim the transactions to himself. the most I could do would be to revise, correct, or supply any statements which should be made respecting public transactions in which I had a part, or which may have otherwise come within my knolege.
          I have to apologize for the delay of this answer. the active hours of the day are all devoted to employments without doors, so that I have rarely an interval, & more rarely the inclination, to set down to my writing table, the divorce from which is among the greatest reliefs from in my late change of life. still I will always answer with pleasure any particular enquiries you may wish to address to me, sincerely desiring for the public good as well as your own personal concern to contribute to the perfection of a work from which I hope much to both; & I beg leave to tender you the assurances of my great esteem & respect.
          
            Th:
            Jefferson
        